Citation Nr: 0413388	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  94-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
reconstruction of the mouth.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for bilateral flat 
feet/pes cavus.

4.  Entitlement to service connection for bilateral 
hammertoes.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder, including as secondary to service-connected 
resection of portion of left anterior 11th rib and 
reconstruction of pectus excavatum with metal rod insert, and 
if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches. 

7.  Entitlement to a higher initial evaluation for resection 
of a portion of the left anterior 11th rib and reconstruction 
of the pectus excavatum with a metal rod insert, currently 
evaluated as 10 percent disabling. 

8.  Entitlement to a higher initial evaluation for limitation 
of motion of the left shoulder, currently evaluated as 20 
percent disabling.

9.  Entitlement to a higher initial evaluation for 
generalized anxiety disorder and major depression, to include 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

10.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1986 to June 
1989.  Her claims come before the Board of Veterans' Appeals 
(Board) on appeal from October 1989, February 1990, July 
1991, and August 1995 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.



The Board REMANDS the issues of entitlement to service 
connection for residuals of reconstruction of the mouth, 
entitlement to service connection for a right eye disorder, 
entitlement to service connection for bilateral flat feet/pes 
cavus, entitlement to service connection for a back disorder, 
including as secondary to service-connected resection of 
portion of left anterior 11th rib and reconstruction of 
pectus excavatum with metal rod insert, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for migraine headaches, 
entitlement to a higher initial evaluation for resection of a 
portion of the left anterior 11th rib and reconstruction of 
the pectus excavatum with a metal rod insert, currently 
evaluated as 10 percent disabling, entitlement to a higher 
initial evaluation for limitation of motion of the left 
shoulder, currently evaluated as 20 percent disabling, 
entitlement to a higher initial evaluation for generalized 
anxiety disorder and major depression, to include PTSD, 
currently evaluated as 70 percent disabling, and, entitlement 
to SMC based on the need for regular aid and attendance or 
housebound status to the RO via the Appeals Management Center 
in Washington, DC.  VA will notify the veteran and her 
representative if they are required to take further action 
with regard to these claims.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims of entitlement to service 
connection for hammertoes and entitlement to a reopening of a 
previously-denied claim of entitlement to service connection 
for a back disorder.

2.  The veteran's hammertoes pre-existed service and 
increased in disability therein.

3.  There is no evidence in the record that the increase in 
disability was due to the natural progress of the veteran's 
hammertoes.

4.  The RO last denied the veteran entitlement to service 
connection for a back disorder, including as secondary to 
service-connected disability, in an unappealed rating 
decision dated in October 1993.

5.  The evidence received since October 1993 is neither 
cumulative, nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with the evidence previously assembled, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  Bilateral hammertoes were aggravated in service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2003).

2.  The October 1993 rating decision, in which the RO denied 
entitlement to service connection for a back disorder, 
including as secondary to service-connected disability, is 
final.  38 U.S.C.A. § 7105 (West 1991 & 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993 & 2003).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disorder, including as secondary to service-connected 
resection of portion of left anterior 11th rib and 
reconstruction of pectus excavatum with metal rod insert.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) are 
applicable to the claims decided herein.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board's decision herein constitutes a complete grant with 
respect to the veteran's claim of entitlement to service 
connection for bilateral hammertoes and with respect to the 
reopening of the claim of entitlement to service connection 
for a back disorder, without any need for further action.  As 
otherwise noted, any determination as to the merits of the 
claim of entitlement to service connection for a back 
disorder, as well as with respect to the other issues 
remaining on appeal, is deferred pending additional action 
required to comply with the VCAA and the implementing 
regulations, set out in the REMAND.

II.  Analysis of Claims

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 C.F.R. § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

A.  Claim for Service Connection - Bilateral Hammertoes

Medical documents dated after the veteran's discharge from 
service, specifically, VA treatment records dated since 1992, 
reports of VA special orthopedic and feet examinations 
conducted in August 1989 and August 1999, and an April 2000 
addendum written statement of the August 1999 examiner, 
establish that the veteran currently has bilateral 
hammertoes. 

In written statements submitted in support of this appeal, 
the veteran and her representative assert that the veteran's 
hammertoes pre-existed service and worsened beyond their 
natural progress therein.  

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); see also 
VAOPGCPREC 3-2003.  According to 38 C.F.R. § 3.304(b) (2003), 
the term "noted" denotes only such conditions that are 
recorded in examination reports.  The history of pre-service 
existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 
238, 245-47 (1994) (holding that a disorder was not "noted" 
as defined by the law so as to rebut the presumption of 
soundness where there were references on two entry 
examinations of a childhood history of the disorder, but the 
disorder was not found by the examiner on examination). 

In this case, the veteran had active service from February 
1986 to June 1989.  On enlistment examination conducted in 
December 1985, an examiner noted that the veteran had 
abnormalities of the feet, including pes planus with 
contracture toes.  Such were described as asymptomatic at 
that time.  In light of this notation, the veteran may not be 
presumed to have been in sound condition with regard to her 
feet, or more specifically, her toes, on her entrance into 
service.  Rather, the Board finds that her hammertoes pre-
existed service.

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2003).  As noted above, on enlistment into the service, an 
examiner indicated that the veteran's hammertoes were 
asymptomatic.  According to service medical records, however, 
during service, they became symptomatic.  Specifically, after 
enlistment, the veteran began to express complaints 
associated with her feet, including her toes, and examiners 
ordered tests to determine the nature of the veteran's foot 
problems.  The Board believes that this fact establishes that 
the veteran's hammertoes underwent an increase in disability 
in service.  

The question thus becomes whether there is clear and 
unmistakable evidence of record rebutting the presumption of 
aggravation by showing that the increase in disability was 
due to the natural progress of the disease.  According to a 
report of Medical Evaluation Board Proceedings dated in March 
1989, the veteran's bilateral hammertoes pre-existed service 
and were not permanently aggravated therein.  The medical 
professional who prepared this report did not, however, 
provide any rationale for this finding.  In any event, other 
medical evidence of record, specifically, VA examination 
reports and VA treatment records, contradict the finding by 
showing that the increase in disability, or aggravation of 
the pre-existing condition, was permanent.  A report of VA 
special orthopedic examination conducted in August 1989, less 
than two months after discharge, and VA outpatient treatment 
records dated since 1992 show that the hammertoes remained 
symptomatic following discharge.  During the August 1989 
examination, the examiner objectively confirmed that the 
veteran was unable to walk on her heels and toes due to 
painful bilateral hammertoes.  During VA outpatient treatment 
rendered from 1992, the veteran continued to express 
complaints associated with her toes and examiners objectively 
confirmed that the hammertoes were symptomatic.  In fact, 
during the veteran's most recent VA feet examination 
conducted in August 1999, an examiner again noted residuals 
of pre-service hammertoe surgery and opined that the 
veteran's hammertoes were worsened in service by prolonged 
standing, walking and wearing boots.  

No medical professional has specifically indicated that the 
increase in disability of the veteran's hammertoes during 
service was due to their natural progress.  The Board thus 
concludes that bilateral hammertoes were aggravated in 
service and service connection is warranted on that basis.  

B.  Claim to Reopen - Back Disorder

The RO initially denied the veteran's claim of entitlement to 
service connection for a back disorder, including as 
secondary to service-connected disability, in a rating 
decision dated in October 1993.  In denying the claim, the RO 
concluded that the veteran's current back disorder was not 
related to an in-service back injury, or to a service-
connected disability, but was instead related to a post-
service back injury.  The RO based this conclusion on the 
following findings: (1) the veteran only once injured her 
back in service, in December 1987, and that injury was acute 
and transitory; (2) on examinations conducted in June 1988 
and July 1988, the veteran's spine was within normal limits; 
and (3) the veteran injured her back again after service, in 
1991, and has since had back problems.  The RO considered the 
veteran's service medical and personnel records, VA and 
private treatment records, VA examination reports, the 
veteran's hearing testimony, copies of photographs, and 
written statements of the veteran and her representative in 
support of the veteran's claim.  In a letter dated November 
1993, the RO notified the veteran of the rating decision and 
of her appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
October 1993 decision is thus final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993). 

The veteran attempted to reopen her claim for service 
connection for a back disorder by written statement received 
in April 1995.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, as in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  Amendments to 38 C.F.R. § 3.156 are 
applicable only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the claim on any basis.  Evans, 9 Vet. App. 
at 273.  This evidence is presumed credible for the purposes 
of reopening a appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's October 1993 rating decision includes service 
medical and personnel records, VA and private treatment 
records, VA examination reports, copies of personal letters 
to or about the veteran, a letter from an insurance 
representative, and written statements of the veteran and her 
representative.  

With the exception of some of the service medical and 
personnel records, the Board finds that this evidence is new 
as it is neither cumulative, nor redundant.  The Board also 
finds that this evidence is material as it bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered to 
decide fairly the merits of the claim.  

Specifically, the newly-received VA joint and spine 
examination reports, conducted in October 1997 and August 
1999, respectively, indicate that a current back disorder may 
be related to the veteran's period of active service, or to 
her service-connected chest disability.  In the October 1997 
report, the examiner indicates that, although the etiology of 
the veteran's dorsal and lumbar spine pain was difficult to 
ascertain and could not be related to the in-service pectus 
excavatum surgery, the veteran did fall in service at the 
same time and had developed postural changes that involved 
the holding in of her chest and back.  The examiner explains 
that this type of posture may be putting a strain on her back 
and causing the dorsal and lumbar sprain- and strain-type 
symptoms.  In the August 1999 report, the examiner opines 
that the accommodation of the veteran's deformity, her 
posture changes, and the falls in service were aggravating 
her back problems.  The absence of this type of evidence 
formed the basis of the RO's last denial of the veteran's 
claim for service connection for a back disorder.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a back 
disorder, including as secondary to service-connected 
resection of portion of left anterior 11th rib and 
reconstruction of pectus excavatum with metal rod insert.  It 
may not, however, decide this claim before VA undertakes 
additional actions, described in the REMAND.  


ORDER

Service connection for bilateral hammertoes is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder, 
including as secondary to service-connected resection of 
portion of left anterior 11th rib and reconstruction of 
pectus excavatum with metal rod insert, is reopened, and to 
this extent only the appeal is granted.


REMAND

Insofar as VA has not satisfied its duties under the VCAA 
relevant to the issues of entitlement to service connection 
for residuals of reconstruction of the mouth, a right eye 
disorder, a back disorder and flat feet, the reopening of her 
claim of entitlement to service connection for migraine 
headaches, entitlement to higher initial evaluations for 
service-connected chest, left shoulder and psychiatric 
disabilities, and entitlement to SMC, a remand is necessary.

First, the record is unclear regarding whether there is 
relevant evidence that is outstanding and needs to be 
secured.  The veteran perfected an appeal of the RO's denial 
of several of the issues noted on the title page of this 
decision in 1990, 1991 and 1994.  As the RO indicated in a 
letter to the veteran dated October 1998, the veteran's 
appeal of those issues subsequently fell by the wayside as 
other issues were raised.  Prior to this occurring, the 
veteran had received VA and private treatment for multiple 
medical conditions.  Since then, the RO has obtained and 
associated with the claims file additional treatment records 
from a VA facility.  Given that a significant period of time 
has passed since the veteran first filed an appeal in this 
case, the RO should, however, contact the veteran and 
ascertain whether, during these last fourteen years, she has 
received private treatment or treatment at any other VA 
facility for the medical conditions at issue in this appeal.  
Such records are pertinent to the veteran's claims and should 
be associated with the claims file.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, multiple examinations are necessary.  

With regard to the veteran's claim for service connection for 
a back disorder, service and post-service medical records 
confirm that the veteran had back injuries in and after 
service and that she currently has a back disorder.  While 
this appeal was pending, the RO afforded the veteran VA 
examinations, during which examiners were to offer opinions 
as to the etiology of any back disorder shown to exist.  
These opinions suggest a relationship between the veteran's 
current back disorder and either active service or her 
service-connected chest disability.  They also suggest that, 
even if the veteran's current back disorder is not directly 
related to service or to a service-connected disability, it 
is made worse by a service-connected disability such that 
service connection could be granted pursuant to Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 
38 U.S.C.A. § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  A clarifying 
examination opinion, based on consideration of the veteran's 
complete medical history, is indicated to determine whether 
and what type of relationship exists between a current back 
disorder and either service or service-connected disability.

With regard to the veteran's claim for service connection for 
flat feet/pes cavus, the Board is unclear whether the veteran 
actually has the claimed disorder, and if so, whether it was 
incurred in or aggravated by service.  On enlistment 
examination conducted in December 1985, an examiner noted 
that the veteran had moderate pes planus, asymptomatic.  
During the remainder of service, the veteran reported 
problems with her feet, but examiners attributed those 
complaints to the veteran's hammertoes.  No examiner noted 
flat feet or pes cavus.  Following discharge, the veteran 
continued to express foot complaints and physicians continued 
to attribute those complaints to the veteran's hammertoes.  
Again, from the date of the veteran's discharge in 1989 to 
1998, no physician noted or diagnosed flat feet or pes cavus.  

The veteran then underwent a VA feet examination in August 
1999, during which an examiner noted in the history section 
of his report that the veteran may have had some flat feet 
that were aggravated in service by prolonged standing, 
walking and wearing boots.  He also noted that he based these 
findings on the veteran's reported history, rather than any 
supportive evidence.  The examiner then conducted a physical 
evaluation, during which he recorded many findings, including 
a mild pronation deformity of the forefoot and midfoot that 
was correctable.  He did not, however, diagnose flat feet or 
pes cavus.  Rather, he diagnosed postoperative bilateral 
hammertoes.  In an addendum written statement dated April 
2000, that examiner clarified that it was his opinion that 
the veteran had preexisting pes planus that was aggravated by 
her in-service activities.  Given these facts, it is 
necessary for the veteran to undergo another VA feet 
examination, during which an examiner can review the entire 
claims file, including the veteran's service and post-service 
medical records, confirm whether the veteran has flat 
feet/pes cavus, and using supportive rationale, explain 
whether and what type of relationship exists between such a 
disorder and the veteran's service, including the documented 
finding of moderate, asymptomatic pes planus on enlistment 
examination.  

With regard to the veteran's claim for service connection for 
a right eye disorder, the veteran asserts that she had right 
eye vision loss on enlistment into the service, which started 
to worsen during service and continued to do so thereafter.  
The veteran's service medical records confirm that, on 
enlistment examination conducted in December 1985, an 
examiner noted esotropia of the right eye.  (The examiner 
initially noted esotropia of the left eye, but based on a 
substantial amount of other evidence of record confirming 
esotropia of the right eye, it appears that he did so in 
error.)  The examiner also noted that the veteran had 
defective vision and a refractive error with no history of 
trauma.  During the remainder of service, the veteran 
underwent additional examinations, during which these 
problems were confirmed.  On one occasion, an examiner noted 
amblyopia and indicated that that disorder was congenital.  
Following discharge, the veteran continued to express 
complaints related to her vision and physicians diagnosed all 
of the aforementioned disorders as well as myopic astigmatism 
and emmetropia.  However, no physician determined the 
etiology of these disorders.  In fact, during a VA eye 
examination conducted in August 1999, an examiner indicated 
that there was no overt pathology or condition that could 
account for the veteran's ocular symptoms and that there may 
be a psychogenic or hysterical factor affecting her vision 
loss, which warranted further exploration.  Given these 
findings, it is necessary for the veteran to undergo another 
VA eye examination, during which an examiner can review the 
entire claims file, diagnose all eye disorders shown to 
exist, and relying upon supportive rationale, explain whether 
and what type of relationship exists between each disorder 
and the veteran's service, including the documented findings 
of esotropia, vision loss and refractive error.   

With regard to the veteran's claim for service connection for 
reconstruction of the mouth, service and post-service medical 
records confirm that the veteran underwent extensive oral 
surgery in service and has since complained of symptoms, 
including of the jaw, mouth, face and teeth, associated with 
that surgery.  Various physicians, including a VA examiner 
who evaluated the veteran in August 1999, have confirmed the 
existence of multiple medical problems secondary to the 
surgery.  Again, the etiology of these problems remains 
unclear.  

VA should also afford the veteran additional VA examinations 
of her chest and left shoulder.  As the veteran's 
representative indicated in an Appellant's Brief dated in 
March 2004, the veteran has not undergone VA examinations of 
her chest and left shoulder disabilities since 1999.  Since 
then, these disabilities have allegedly worsened in severity 
such that contemporary examinations are warranted to 
ascertain the current nature and extent of the veteran's 
service-connected disabilities.  

Third, the Board also notes that since the VCAA was enacted, 
the Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In August 2003, 
the RO sent the veteran VCAA notice, but the information 
provided therein does not satisfy the notification 
requirements of the VCAA and recent case precedent.  
Accordingly, on remand, the RO should send the veteran 
another letter that includes all of the required information 
noted below.  

Fourth, in a rating decision dated August 1995, the RO 
granted the veteran service connection for a psychiatric 
disability, assigned that disability an initial 30 percent 
evaluation (later increased to 70 percent), and denied 
reopening a previously denied claim of entitlement to service 
connection for migraine headaches.  In a written statement 
received in April 1996, the veteran appears to be voicing 
disagreement with the latter two actions.  The Board believes 
that this statement may be construed as a notice of 
disagreement with the August 1995 rating decision.  To date, 
VA has not issued the veteran a statement of the case in 
response to this notice of disagreement.  The failure to do 
so in a case such as this renders the veteran's claims for a 
higher initial evaluation for a psychiatric disability and 
the reopening of a claim of entitlement to service connection 
for migraine headaches procedurally defective and 
necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2003); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Fifth, insofar as the Board has herein above granted 
entitlement to service connection for bilateral hammertoes, 
and given the additional development requested pertinent to 
the veteran's remaining service connection and rating claims, 
the issue of entitlement to SMC based on the need for regular 
aid and attendance or housebound status is deferred pending 
the results of this remand.



Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request her to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since her period of 
active duty and whose records are not 
already in the claims file.   

2.  After securing any necessary 
authorization, the RO should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from all medical providers identified.  
If any records are unavailable, the RO 
should note this fact in writing in the 
record.

3.  After securing all outstanding 
records, the RO should afford the veteran 
an orthopedic examination.  The purpose 
of such an examination is to determine 
the nature and etiology of any back or 
foot disorder shown to exist and to 
determine the nature and severity of a 
left shoulder disability.  The RO should 
notify the veteran that if she does not 
attend the scheduled examination her 
failure to do so might adversely affect 
her claims.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) confirm or refute whether the 
veteran currently has flat feet or 
pes cavus;

b) diagnose all back disorders shown 
to exist; 

c) opine whether each identified 
back disorder and flat feet or pes 
cavus (if diagnosed), is more likely 
or less likely than not related to 
the veteran's active service, or, 
was caused by any service-connected 
disability;  

d) opine whether any diagnosed 
disorder of the back, or flat feet 
or pes cavus (if diagnosed), pre-
existed service and increased in 
disability therein; 

e) opine whether any service-
connected disability has resulted in 
a worsening in the severity of any 
diagnosed disorder of the back or 
flat feet or pes cavus; 

f) describe, in degrees of 
excursion, the active and passive 
ranges of left shoulder motion 
demonstrated on examination, in 
degrees, to include indicating 
whether the veteran has limitation 
of motion of the left shoulder 
midway between side and shoulder 
level or to 25 degrees from the 
side; 

g) identify the presence and degree 
of, or absence of the following:  
muscle atrophy; changes in condition 
of the skin indicative of disuse; 
weakness; incoordination; 
temperature changes; bone 
deformities; or, any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the left 
shoulder;  

h) opine whether pain significantly 
limits the veteran's functional 
ability of the left shoulder during 
flare-ups, or when the joint is used 
repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional 
loss of range of motion due to pain 
on use or during flare-ups; 

i) determine whether as a result of 
the service-connected disability the 
veteran exhibits any weakened 
movement, excess fatigability or 
incoordination, and express these 
determinations, if feasible, in 
terms of the additional loss or 
range of motion resulting.  

j) identify the presence and 
frequency, or absence, of any left 
shoulder dislocations, malunion or 
nonunion of the left shoulder joint, 
or ankylosis; and, 

k) provide detailed rationale, with 
specific references to the record, 
for each opinion.  

4.  The RO should afford the veteran an 
ophthalmologic examination.  The purpose 
of such an examination is to determine 
the nature and etiology of any right eye 
disorder shown to exist.  The RO should 
notify the veteran that if she does not 
attend the scheduled examination her 
failure to do so might adversely affect 
her claim.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) diagnose all right eye disorders 
shown to exist; 

b) identify any congenital or 
developmental disease or defect, 
with reference to accepted medical 
principles for such determination; 

c) opine whether each diagnosed 
disorder is more likely or less 
likely than not related to the 
veteran's active service, or to any 
service-connected disability;  

d) opine whether any diagnosed eye 
disorder or residual thereof pre-
existed service and increased in 
disability therein, with reference 
to relied-upon pre-service, in-
service and post-service findings; 

e) opine whether any service-
connected disability results in a 
worsening of the severity of any 
diagnosed eye disorder; and,

f) provide detailed rationale, with 
specific references to the record.  

The examiner is requested to comment on 
medical evidence in the claims file 
suggesting a psychiatric and/or 
neurologic component to the veteran's eye 
complaints.  If the examiner believes 
that any additional evaluation of the 
veteran is needed by a specialist in a 
different area of medicine, he should so 
state this fact in writing in his report 
and the RO should take appropriate 
follow-up action.

5.  The RO should afford the veteran an 
examination by an oral surgeon.  The 
purpose of such an examination is to 
determine the nature and etiology of any 
mouth/jaw disorder shown to exist.  The 
RO should notify the veteran that if she 
does not attend the scheduled examination 
her failure to do so might adversely 
affect her claim.  The RO should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that he conducted such 
a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose all mouth/jaw disorders 
shown to exist; 

b) confirm or refute whether the 
veteran has any current residuals of 
her in-service oral surgery; 

c) opine whether each diagnosed 
disorder is more likely or less 
likely than not related to the 
veteran's active service, or to any 
service-connected disability;  

d) opine whether any service-
connected disability has resulted in 
a worsening in the severity of 
currently diagnosed mouth/jaw 
disorders; and,

f) provide detailed rationale, with 
specific references to the record, 
for each opinion.  

6.  The RO should also afford the veteran 
a VA respiratory examination to determine 
whether the veteran manifests any pleural 
cavity/respiratory residuals of resection 
of the left anterior 11th rib.  The RO 
should notify the veteran that if she 
does not attend the scheduled 
examinations, her failure to do so might 
adversely affect her claims for a higher 
initial evaluation.  The RO should 
forward the claims file to the examiners 
for review and ask the examiners to 
confirm in their written reports that 
they conducted such a review.  Following 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:  

a) describe the nature and severity 
of all symptoms of the veteran's 
chest/rib disability; 

b) indicate whether the veteran's 
respiratory function is compromised 
as a result of her service-connected 
chest/ribs disability; 

c) provide detailed rationale, with 
specific references to the record, 
for each opinion.  

7.  The RO should then review the 
examination reports to ensure that they 
comply with the previous instructions.  
If any report is deficient in any regard, 
the RO should undertake the requisite 
corrective action, to include obtaining 
any examination indicated to determine 
the veteran's housebound status and/or 
need for regular aid and attendance.  

8.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support her claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising her to 
submit everything in her possession that 
pertains to her claims.  The RO should 
afford the veteran an opportunity to 
respond to this notice by submitting 
evidence or information or by identifying 
evidence to be obtained and then take 
appropriate follow-up steps to assist the 
veteran in obtaining all identified 
evidence.

9.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

10.  The RO should also provide the 
veteran and her representative a 
statement of the case addressing the 
issues of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for migraine headaches and 
whether the veteran is entitled to an 
initial evaluation in excess of 
70 percent for generalized anxiety 
disorder and major depression, to include 
PTSD.  The RO should afford the veteran 
and her representative an opportunity to 
perfect the veteran's appeal of the RO's 
August 1995 rating decision denying these 
benefits by submitting a substantive 
appeal in response to the issuance of the 
statement of the case.  The RO should 
advise the veteran and her representative 
that the claims file will not be returned 
to the Board for appellate consideration 
of these particular claims unless the 
veteran perfects her appeal.   

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



